OPINION
BUSSEY, Judge:
Appellant, Joe Ticy Pickens, hereinafter referred to as defendant, entered pleas of guilty in the District Court of Pittsburg County, Case Nos. F-72-104 and F-72-105, to separate counts of Escape, Larceny of an Automobile, Carrying Firearms After Former Conviction of a Felony, and two counts of Kidnapping, his punishment was fixed at two (2) years for Escape, two (2) years for Larceny of an Automobile, ten (10) years for Carrying Firearms After Former Conviction of a Felony, fifteen (15) years on one count of Kidnapping and fifteen (15) years on the other Kidnapping. All sentences to run concurrently and from said judgments and sentences an appeal has been perfected to this Court.
The sole proposition asserts that the trial court erred in not sustaining defendant’s motion to quash the Information and to dismiss counts two, three, four and five on the grounds that they all arose out of the act of escape. We are of the opinion that this proposition is without merit. In Dunson v. State, Okl.Cr., 493 P.2d 828, we stated:
“The defendant does not allege any irregularities concerning the pleas of guilty, but contends that he was convicted for three separate offenses arising out of the same incident which is contrary to the laws of the State of Oklahoma, and the Constitution of the United States of America. In the recent case of Bass v. State, Okl.Cr., 489 P.2d 1343, in dealing with a similar proposition, we stated: ‘We are of the opinion that the defendant’s unqualified plea of guilty waived any objection the defendant might have to the defense of former jeopardy.’ ”
*128The judgments and sentences are, cordingly, affirmed. ac-
BLISS, P. J., concurs.
BRETT, J., concurs in part, and dissents in part.